Jue,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

Case 1:18-cv-10836-PGG Document

—_
100 Filed 11/27/19 Page 1 of ?

 

Martin S. Gottesfeld, pro se,
Plaintiff
- against - Case/|No.
Hugh J. Hurwitz, et al.,
Defendants
FILINGS

 

NOTICE OF

Plaintiff Martin S. Gottesfeld (herein "plaintiff", acting pro se,

hereby notifies. The Honorable Court of his filing, pursuant to the prison-

mailbox rule of Houston v. Lack, 487 U.S

266 (1988), of the following items

that were mailed to the Pro Se Clerk's office on Monday, November 18th, 2019.

in an envelope bearing sufficient pre-pai

and U.S. Postal Service tracking number

id U.S. Priority Mail® postage affixed
9114 9023 0722 4291 7452 31, Handed to

- Ms. J. Wheeler of the FCI Terre Haute omy unit team acting in her official,

capacity as an agent of the defendants:
* CLAIM FOR MANDATORY JUDICIAL NOTT
° OPPOSITION TO DEFENDANTS' MOTION

* MEMORANDUM OF LAW IN SUPPORT OF F

CE, BY AFFIDAVIT, F. R. EV. 201(c)(2)5
TO DISMISS (D.E. 51-52); |

LAINTIFF'S OPPOSITION TO DEFENDANTS'

 

 

MOTION TO DISMISS (D.E. 51-52) THE COMPL

* Exhibits one (1) through thirty (
PLAINTIFF'S OPPOSITION TO DEFENDANTS’ MC
~ COMPLAINT;
* MOTION FOR AN EXTENSION OF TIME 1
* MOTION FOR SUFFICIENT TIME TO FIt

REGARDING DEFENDANTS' MOTION TO DISMISS

AINT (D.F. 2)3
30) to MEMORANDUM OF LAW. IN SUPPORT OF
TION TO DISMISS (D.E. 51-52) THE

10 FILE NECESSARY EXHIBITS:
E FOR LEAVE TO FILE A SUR-REPLY
(D.E. 51);

* PLAINTIFF'S MOTION FOR AN ORDER REQUIRING DEFENDANTS TO SHOW CAUSE AS

 

TO CONFORMITY WITH 5 U.S.C. §§ 517 AND
50.16;

_MOPTON-FO-PREBUCES Mz WLI.

- Page 1

235(b), AND 28 _C.FsRe: §§..50.6 AS.

 

af
A

 

 

 

 
taadasthe

_ and

Case 1:18-cv-10836-PGG Document

100 Filed 11/27/19 Page 2 of 7

* Letter (non-motion) to The Honorable Paul G. Gardephe (Monday, November

18th, 2019);
* MOTTON FOR ACCESS TO NEW YORK STA

* MOTION TO_ADD DEFENDANTS ;
* MOTION TO COMPEL DELIVERY WITHOUT

* RENEWED MOTION FOR AN EXTENSION T

ENTRY 66.

The plaintiff herewith provides Exh
above-enumerated filings, and Exhibit 2
enumerated filings upon counsel for the

This notice was mailed and filed pu
November 18th, 2019, in an envelope beai

class U.S. postage and U.S. Postal Servi

TE CASE LAW AND PROCEDURES ;

PUNISHMENT OF PLAINTIFF'S DOCUMENTS;

O FILE FOR RECONSIDERATION OF DOCKET

jibit 1 hereto, proof of mailing of the
hereto, proof of service of the above-
defendants.

rsuant to Houston v. Lack on Monday ,
ting sufficient affixed pre-paid first-

ice tracking number 9114 9023 0722 4291

7459 65, handed to Ms. J. Wheeler of the FCI Terre Haute CMU unit team at the

next oppertunity for mailing to The Pro

capacity as an agent of the. defendants.

Respectfully submitted,

LOT ho

Martin S. Gottesfeld. pro se
Reg. No.: 12982-104

Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

Se Clerk's office in her official

Please see Exhibit 3 hereto.

~ Page 2 of 3 -

 
 

Case 1:18-cv-10836-PGG Document /|LOO Filed 11/27/19 Page 3 of 7

CERTIFICATE

OF SERVICE

I, Martin S. Gottesfeld, certify that on Monday, November 18th, 2019, I

mailed a copy of the foregoing document

to counsel for the defendants in the

above-captioned case pursuant to the prison-mailbox rule of Houston v, Lack,

487 U.S. 266 (1988) by handing said copy] in an envelope. bearing sufficient

affixed pre-paid first-class U.S. postage to Ms. J. Wheeler of the FCI Terre

Haute CMU unit team in her official capacity as an agent of the defendants for

mailing,

Martin S. Gottesfeld, pro se

- Page 3

of 3 -

 
 

 

¥en UTATUOd

PURPLE HEART)
Lanananannant

VSN HPATHOL GO yon WTATAGT

 

 

 

%O

\

Ald
VOY

ved Trstitation
$

sk
47

4

Cotte
4 MAE
ck
EN

Ss
.
4

,
Us

re
Box 33
re

Ba

e
\

ey

ow
\} Qe
cul

\

Mar
ll
pO

“Ter

UNITED STATES
POSTAL SERVICE

f

00°91
esoz Wer OOP art

i

9114 9023 0722 4291 7452 31

MN

ll

 

104

nN

Q

J

a
« =

>
3 Z,,
Cxgys
2 Xs
= On
2 +s
a =8
a ri
2 22

a
52
Os
oo
ok
26
ow

12982

sh WaATUOS ”

3 PURPLE HEART!
PN

 

 

 

 

 
 

B Martin S. Gottesfeld

“Reg. Now: 12982-104

“Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

UNITED STATES:
POSTAL SERVICE ®

RACKING #
12982-1042
US Attorneys Office
Southern District of NY
4 Saint Andrews PLZ

WINN

ay
i 9114 9023 0722 4291 74594 Is United States

 

Label 400 Jan. 2013
7690-16-000-7945°

 

 

 

 

 

 

gz nee POW CQOYD VQ 4S KT

go

 

 

 
Martin S. Gottesfeld

Reg. Now: 12982=104

“Federal Correctional Institution
“P60. Box 33

Terre Haute, IN 47808

UNITED STATES
B POSTAL SERVICE «
Pro Se Clerk

: U KING #
| | | | 500 Pearl ST

“ NEW
9114 9023 0722 4291 7459 65 4 United Steen” 10007

yiuvan ataund
FOREVER USA

ISPS TRAC

12982-104¢>
U & District Court

Label 400 Jan. 2013
7690-16-000-7048

 

 

 

 

 
1 B-cv-1 ae ne

 

SW Pgh
wn $9 6992 16C¥ LEL0 tt 6971 LézP — ci

200) A WHOA Ah, gag

a uy
. an) EG Gag
bt) Pah ¢ |
. | uated e ‘ '

 
